    Case 19-10547         Doc 13       Filed 05/10/19         Entered 05/10/19 13:07:24              Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE MIDDLE DISTRICT OF LOUISIANA


IN RE:                                                                  CHAPTER 11

FALCON V, L.L.C., et al.,1                                              CASE NO. 19-10547
                                                                        (JOINT ADMINISTRATION
         DEBTORS.                                                       REQUESTED)


 EMERGENCY MOTION PURSUANT TO BANKRUPTCY CODE SECTIONS 105(a),
361, AND 363, AND BANKRUPTCY RULES 2002, 6004, AND 9006, FOR ENTRY OF AN
    ORDER APPROVING ORDINARY COURSE OF BUSINESS ACQUISITION BY
FALCON V, L.L.C. OF ANADARKO E&P ONSHORE LLC’S INTEREST IN CERTAIN
                    OIL, GAS AND MINERAL INTERESTS


         Falcon V, L.L.C. (“Falcon” or “Debtor”), with the approval of all debtors, moves this

Court for entry of an order authorizing and approving Falcon’s acquisition in the ordinary course

of business of Anadarko E&P Onshore LLC (“Anadarko”)’s interest in certain oil, gas and

mineral leases. In support, Falcon represents as follows:

                                          JURISDICTION AND VENUE

         1.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This is a

“core” proceeding pursuant to 28 U.S.C. § 157(b).

         2.       The statutory bases for the relief requested herein are sections 105(a), 361 and

363 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), and

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) 2002, 6004, and 9006.




1
         The Debtors are the following three entities (the last four digits of their respective taxpayer identification
numbers follow in parentheses): Falcon V, L.L.C. (1725); Falcon V Holdings, L.L.C. (8542); and ORX Resources,
L.L.C. (9032). The address of the Debtors is 400 Poydras Street, Suite 1100, New Orleans, Louisiana 70130.



                                                          1
 Case 19-10547        Doc 13    Filed 05/10/19       Entered 05/10/19 13:07:24       Page 2 of 9



                                          BACKGROUND

          3.   The Debtors, affiliates of one another (i) engage in the exploration, development,

production and acquisition of oil and natural gas properties located onshore Louisiana and hold

legal title to Louisiana onshore oil and gas leases (Falcon V, L.L.C.), (ii) provide operator

services for the oil and gas properties and act as the designated operator (ORX Resources,

L.L.C.), and (iii) own Falcon V, L.L.C. and ORX Resources, L.L.C. (Falcon V Holdings,

L.L.C.).

          4.   Falcon V, L.L.C. is an independent energy company primarily engaged in all

aspects of the upstream oil and gas operations, including exploration, development and

production. Falcon V, L.L.C. is a wholly-owned subsidiary of Falcon V Holdings, L.L.C.

Falcon V, L.L.C. holds legal title to the oil and gas properties and is party to a contract operator

agreement with ORX Resources, L.L.C. Under the terms of the agreement, ORX Resources,

L.L.C. serves as the operator of record for the leases and performs certain operator services

related to the oil and gas leases in exchange for a management fee of $300,000 per month. ORX

Resources, L.L.C. is a wholly-owned subsidiary of ORX Exploration, Inc., a non-debtor related

entity.

          5.   On this date (the “Petition Date”), each of the Debtors filed a voluntary petition

for relief under Chapter 11 of title 11 of the U.S. Code. The Debtors continue to manage and

operate their businesses as debtors-in-possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code.

          6.   An official committee of unsecured creditors has yet to be appointed in these

Chapter 11 cases. Further, no trustee or examiner has been requested or appointed in any of

these Chapter 11 cases.




                                                 2
    Case 19-10547       Doc 13       Filed 05/10/19         Entered 05/10/19 13:07:24             Page 3 of 9



        7.      In support of this motion (the “Motion”), the Debtors rely on the Declaration of

James E. Orth, President & Chief Executive Officer of the Debtors, In Support of the Chapter 11

Petitions and First-Day Motions (the “Declaration”)2 filed contemporaneously with this Motion.

                                         THE LETTER AGREEMENT

        8.      On December 29, 2016, Falcon acquired exclusive rights to the oil, gas and

mineral leases of Hilcorp Energy I, LP (the “Tuscaloosa Assets”). The Tuscaloosa Assets are

located in central Louisiana west of Baton Rouge. As of the Petition Date, Falcon owned

interests in approximately 2,200 onshore oil and gas leases located in the State of Louisiana (the

“Leases”). There are currently approximately 89 oil, gas and related wells (18 of which are

producing) owned by Falcon that are located on the Leases. Falcon’s production is generated

entirely from the Tuscaloosa Assets.

        9.      The Tuscaloosa Assets comprise ten fields that covers 24,000 net acres of which

95% is held by production. In addition to the proved reserves, the Tuscaloosa Assets contain

eleven potential exploratory prospects.

        10.     The Tuscaloosa Assets also sit on the well-recognized Austin Chalk Play, an area

of particular interest to the oil and gas majors. The Debtors have identified 112 locations

containing 57 MMboe of best estimate contingent resources related to the Austin Chalk Play.

The Debtors can, in some instances, drill from its existing Tuscaloosa well-pads and utilize its

existing processing facilities. The Austin Chalk Play is a more recent development and has not

previously been drilled in the Debtors’ acreage although the formation has supported highly

successful activities in Texas. This is primarily because the play in Louisiana has only been

identified in the last eighteen months by leading U.S. independents and because modern



2
        Capitalized terms used herein and not defined have the meaning set forth in the Declaration.


                                                        3
 Case 19-10547         Doc 13     Filed 05/10/19        Entered 05/10/19 13:07:24      Page 4 of 9



horizontal drilling is required to access it.

        11.     On April 9, 2019, Falcon and Anadarko executed that certain Partial Assignment

of Oil, Gas and Mineral Leases dated March 1, 2019 (the “Assignment”) whereby Anadarko

agreed to assign its right title and interest in and to certain oil, gas and mineral leases in the Port

Hudson Field. These leases include prospects in the Austin Chalk Play (“Chalk Properties”).

        12.     Falcon and Anadarko previously agreed that Falcon was to pay Anadarko the sum

of $1,200,000.00 for the Assignment of one hundred percent (100%) of Anadarko 's ownership

of the Port Hudson Field leases. Falcon advised Anadarko that it required additional time to

complete its funding process with its capital providers to fund the Assignment.

        13.     On April 17, 2019, Falcon and Anadarko executed a letter agreement (the “Letter

Agreement”) extending the Assignment payment deadline forty-five (45) days or no later than

May 17, 2019. A copy of the Letter Agreement and Assignment are attached hereto as Exhibit

B.

        14.     In consideration for Anadarko granting Falcon the additional time necessary to

complete the funding process, Falcon agreed to remit to Anadarko a $180,000 as a non-

refundable deposit to be credited against the acquisition amount of $1,200,000, should closing

occur. Failure by Falcon to close by May 17, 2019 results in Anadarko retaining the deposit, and

Falcon losing the rights to the Chalk Properties.

        15.     To complete the Assignment, Falcon must wire the remaining $1,020,000 to

Anadarko.

        16.     Due to the impending deadline and the timing of these bankruptcy cases, Falcon

brings this motion, seeking an order approving the payment by Falcon of $1,020,000 to

Anadarko to effectuate the Assignment and maintain Falcon’s ability to explore future prospects




                                                    4
 Case 19-10547        Doc 13     Filed 05/10/19       Entered 05/10/19 13:07:24      Page 5 of 9



in the Austin Chalk Play.

       17.     In fact, Debtors submit that the closing of the Assignment is in the Debtors’

ordinary course of business, but Debtors seek approval for the avoidance of doubt.

       18.     The funds will be provided by the combination of cash collateral and the first

tranche of the debtor in possession financing, approval of which is sought by separate motion.

The Debtors Prepetition Agent and is post-petition DIP Agent approve the relief requested and

the closing of the Assignment.

       19.     Emergency consideration is requested because of the need to make the payment

by the May 17, 2019 deadline as set forth in the Letter Agreement (see discussion of the

uncertainty of the Debtors’ right to extension under section 108(b)).

                                 BASIS FOR RELIEF REQUESTED

       20.     Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that “[t]he

trustee, after notice and hearing, may use, sell, or lease, other than in the ordinary course of

business, property of the estate.” 11 U.S.C. § 363(b)(1). The proposed use, sale, or lease of

property of the estate may be approved under section 363(b) of the Bankruptcy Code if it is

supported by the sound business judgment of the trustee or debtor in possession. See ASARCO,

Inc. v. Elliot Mgmt. (In re ASARCO, L.L.C.), 650 F.3d 593, 601 (5th Cir. 2011) (“Section 363 of

the Bankruptcy Code addresses the debtor’s use of property of the estate and incorporates a

business judgment standard.”). This standard is flexible and encourages discretion. Id.

       21.     Here, Falcon has determined in its business judgment that the Assignment and the

exploration and development of the Port Hudson Field leases is in the best interests of Falcon

and the Debtors and their estates.

       22.     The terms of the Assignment are reasonable and customary. The Assignment was




                                                  5
    Case 19-10547          Doc 13        Filed 05/10/19        Entered 05/10/19 13:07:24              Page 6 of 9



negotiated at arm’s length with Anadarko and is an ordinary course business transaction of

Falcon. Falcon’s business involves oil and gas exploration and this transaction is indicative of

the types of transactions that are necessary to continue the future operation and profitably of the

reorganized entities. Further, Falcon has current facilities in the Port Hudson Field and other

Austin Chalk Play leases; the Assignment bolsters Falcon’s position in the Port Hudson Fields.

If the Assignment and payment to Anadarko are not approved by this Court, Falcon will be

unable to meet the deadline under the Letter Agreement and lose the ability to acquire these

important assets. Time is of the utmost essence.

         23.      Falcon has determined that the Assignment is in the best interest of the Falcon

estate, and in no way adversely affects the other Debtors’ estates (and the other Debtors concur).

         24.      Here, Falcon proposes to consummate the Assignment in a commercially

reasonable manner and expects that the value realized from the development of the Port Hudson

Field leases fairly reflects the value of the interests assigned by the Assignment.

         25.      Debtors are concerned that if Closing cannot occur by May 17, 2019, the rights of

the Debtors could expire. In the case In Re 1075 S Yukon, LLC, 590 B.R. 527 (Bankr. D. Co

2018), the court concluded that section 108(b)3 does not provide a grace period within which to

exercise an option to purchase real property, despite the debtor having held rights under the

option as of the filing of the bankruptcy petition. The court refused to read expansively the “or



3
          Section 108(b) reads: (b) Except as provided in subsection (a) of this section, if applicable nonbankruptcy
law, an order entered in a nonbankruptcy proceeding, or an agreement fixes a period within which the debtor or an
individual protected under section 1201 or 1301 of this title may file any pleading, demand, notice, or proof of claim
or loss, cure a default, or perform any other similar act, and such period has not expired before the date of the filing
of the petition, the trustee may only file, cure, or perform, as the case may be, before the later of—
         (1) the end of such period, including any suspension of such period occurring on or after the
         commencement of the case; or
         (2) 60 days after the order for relief.




                                                           6
 Case 19-10547        Doc 13    Filed 05/10/19       Entered 05/10/19 13:07:24       Page 7 of 9



perform any other similar act,” provision, limiting it to filings within court or administrative

proceedings or to cure a default. Because, according to the court, a counterparty to an option

does not “default” in failing to exercise the option, section 108(b) does not grant a 60 day grace

period within which to exercise rights under a purchase option. While the Debtors do not

concede that there could not be a default, or the inapplicability of section 108(b), the Debtors

seek to avoid the possibility of doubt as to whether its rights survive the passage of time past the

May 17, 2019 deadline.

       26.     The Debtors will provide notice to the parties on its limited matrix, and all notice

parties under the Court’s CM/ECF system. Included will be all members of the Prepetition

Agent and DIP Agent, along with the administrative agent and counsel therefor. Falcon submits

that there will be no objection to the Assignment or this Motion from these groups or their

members. In fact, the Assignment and payment to Anadarko have been approved by the DIP

Agent and the payment amount is included in the DIP Budget to be funded by the DIP Agent.

                                 EMERGENCY CONSIDERATION

       27.     The notice and hearing requirements contained in section 363(b)(1) of the

Bankruptcy Code are satisfied if appropriate notice and an opportunity for hearing are given in

light of the particular circumstances See 11 U.S.C. § 102(1)(A) (defining “after notice and a

hearing” to mean such notice and an opportunity for hearing “as [are] appropriate in the

particular circumstances”).

       28.     While Bankruptcy Rules 2002(a)(2) and 2002(i) generally require a twenty one-

day notice of proposed sales of property outside the ordinary course of business be provided by

mail to “the debtor, the trustee, all creditors and indenture trustee,” courts are authorized to

shorten the twenty one-day notice period generally applicable to asset sales, or direct another




                                                 7
 Case 19-10547       Doc 13     Filed 05/10/19       Entered 05/10/19 13:07:24      Page 8 of 9



method of giving notice, upon a showing of “cause.” See Fed. R. Bankr. P. 2002(a)(1)(2).

       29.     Here, noticing the Assignment on twenty one-days’ notice is not possible, given

the requirement that the Letter Agreement requires Falcon to make the payment to Anadarko no

later than May 17, 2019.

       30.     For these reasons, Falcon submits that consideration and approval of this Motion

on an emergency basis is necessary and proper.

                     WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

       31.     To implement the foregoing successfully, the Debtors request that the interim

order to be entered by the Court provide that notice of the relief requested herein satisfies

Bankruptcy Rule 6004(a) and that the Debtors have established cause to exclude such relief from

the 14-day stay period under Bankruptcy Rule 6004(h), with respect to the interim order

submitted herewith so that there will be no interruption of the Debtors’ ability to conduct

business.

                                             NOTICE

       32.     The Debtors will provide notice of this Motion to: (a) the Office of the United

States Trustee for the Middle District of Louisiana; (b) the Debtors’ thirty (30) largest unsecured

creditors on a consolidated basis, as identified in their chapter 11 petitions; (c) both Hunton

Andrews Kurth LLP, counsel to 405 Baxterville LLC, the Debtors’ Prepetition Agent and DIP

Agent, and to 405 Baxterville LLC; (d) the Internal Revenue Service; (e) parties that have filed a

lien on the Debtors’ assets and (f) any party that has requested notice pursuant to Bankruptcy

Rule 2002 as of the time of service. Debtors submit that no other or further notice need be

provided.




                                                 8
 Case 19-10547         Doc 13   Filed 05/10/19       Entered 05/10/19 13:07:24    Page 9 of 9



                                      NO PRIOR REQUEST

        33.     No prior request for relief sought in this Motion has been made to this or any

other court.

        WHEREFORE, the Debtors respectfully request entry of an Order, substantially in the

form attached hereto as Exhibit A, granting the relief requested herein and granting such other

relief as is just and proper.

Dated: May 10, 2019.

                                           Respectfully submitted,

                                            KELLY HART PITRE

                                            /s/ Louis M. Phillips
                                            Louis M. Phillips (#10505)
                                            Patrick (Rick) M. Shelby (#31963)
                                            Amelia L. Bueche (#36817)
                                            One American Place
                                            301 Main Street, Suite 1600
                                            Baton Rouge, LA 70801-1916
                                            Telephone: (225) 381-9643
                                            Facsimile: (225) 336-9763
                                            Email: louis.phillips@kellyhart.com
                                            Email: rick.shelby@kellyhart.com
                                            Email: amelia.bueche@kellyhart.com

                                            Proposed Counsel for the Debtors




                                                 9
